DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 1, 5, and 11 require a “liquid elastomer” or a “liquid component”.  The instant specification merely requires discloses “liquid resin compositions” however does not delineate which components of the composition are required to be liquids.  The Examiner notes that the specification discloses optionally liquid resins may be employed, but makes no mention of a “liquid elastomer” as required by the claimed language.  As such, dependent claims 2-4, 6-10, and 12-20 are also rejected.
It is also noted it is unclear where support can be found for the limitations of instant claim 20, “wherein the liquid elastomer having a cationically curable functionality comprises a preformed functionalized liquid elastomer having a cationically curable functionality.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Absent any teaching in the specification, it is unclear what is meant by “a preformed functionalized liquid elastomer.”  For purpose of examination, the Examiner is interpreting the liquid elastomer to be any liquid elastomer having cationically curable functionality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Serial No. 2005/0175925), as evidenced by Gelest DBE-C25 Data Sheet (2014).
	Regarding claims 1, 4, 17, 19, and 20; Johnson et al. teaches, in a preferred embodiment, a radiation curable composition comprising UVACURE 1500 (epoxy compound, cationically polymerizable monomer), HELOXY 48 (epoxy compound, cationically polymerizable monomer), GELEST DBE-C25 (carbinol (hydroxyl) terminated polydimethylsiloxane; liquid elastomer having a cationically curable functionality), SR 399 (acrylate, claim 4), EBECRYL 3700 (diacrylate crosslinking agent, claim 17), IRGACURE 184 (photoinitiator), and UVI 6976 (cationic photoinitiator, claim 19) [Table 6, Ex3; Table 7].
Gelest DBE-C25 Data Sheet (2014) provides evidence that GELEST DBE-C25 is liquid [p1].

Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Serial No. 2005/0175925), as evidenced by Gelest DBE-C25 Data Sheet (2014).
	Regarding claims 5, 6, and 10; Johnson et al. teaches, in a preferred embodiment, a radiation curable composition comprising UVACURE 1500 (epoxy compound, cationically polymerizable monomer), HELOXY 48 (epoxy compound, cationically polymerizable monomer), GELEST DBE-C25 (carbinol (hydroxyl) terminated polydimethylsiloxane; elastomer having a cationically curable functionality), IRGACURE 184 (photoinitiator), and UVI 6976 (photoinitiator) [Table 6, Ex3; Table 7].  

Gelest DBE-C25 Data Sheet (2014) provides evidence that GELEST DBE-C25 is liquid [p1].
	Regarding claim 7; Johnson et al. teaches the reactive particles react with the polymer matrix that forms when the photocurable composition is polymerized by forming one or more chemical bonds to the polymer matrix via reactive groups [0070].

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Serial No. 2005/0175925), as evidenced by Gelest DBE-C25 Data Sheet (2014).
	Regarding claims 11 and 13; Johnson et al. teaches, in a preferred embodiment, a radiation curable composition comprising 39.42 wt. % of UVACURE 1500 (epoxy compound, cationically polymerizable monomer), 28.84 wt. % of HELOXY 48 (epoxy compound, cationically polymerizable monomer), 3.85 wt. % of GELEST DBE-C25 
Gelest DBE-C25 Data Sheet (2014) provides evidence that GELEST DBE-C25 is liquid [p1].
	Regarding claim 12; Johnson et al. teaches the composition comprising ALBIDUR EP 5340 (silicone-epoxy particle), which reads on the claimed impact modifier [Table 6, Ex3; Table 7].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0369096).
Regarding claims 1-4; Rolland et al. teaches materials, methods and apparatus for the fabrication of solid three-dimensional objects from liquid materials, and objects so produced [0002].  Specifically, Rolland et al. teaches a dual hardening polymerizable liquid employing blocked chain extenders and thermally cleavable blocking group; the polymerizable liquid comprising a mixture of (i) a polyol and/or polyamine, (ii) a blocked or reactive blocked diisocyanate chain extender, (iii) optionally one or more additional chain extenders, (iv) a photoinitiator, and (v) optionally but in some embodiments preferably a reactive diluent (vi) optionally a pigment or dye, (vii) optionally a filler [0291].  Rolland et al. teaches the blocked or reactive blocked diisocyanate chain extender comprises a compound of the formula A”-X”-A”, wherein X” is a hydrocarbyl group, and each A” is an independently selected substituent of Formula (X”) [0294]:  

    PNG
    media_image1.png
    205
    369
    media_image1.png
    Greyscale

Wherein R’ is O (polyurethane) or NH (polyurea) and Z is an epoxy group, the compound as taught by Rolland et al. reads on the required elastomer having a cationically curable functionality (claim 1-3).  Rolland et al. teaches the reactive diluent comprises an acrylate (claim 4), a methacrylate, a styrene, an acrylic acid, a vinylamide, a vinyl ether (monomer having a cationically curable functionality), a vinyl ester (including derivatives thereof), polymers containing any one or more of the foregoing, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Rolland et al. does not specifically disclose an embodiment containing a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator, based on the invention of Rolland et al., and would have been motivated to do so since Rolland et al. suggests that the polymerizable composition can contain a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator.

Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0369096).
Regarding claims 5 and 7-10; Rolland et al. teaches materials, methods and apparatus for the fabrication of solid three-dimensional objects from liquid materials, and objects so produced [0002].  Specifically, Rolland et al. teaches a dual hardening polymerizable liquid employing blocked chain extenders and thermally cleavable blocking group; the polymerizable liquid comprising a mixture of (i) a polyol and/or polyamine, (ii) a blocked or reactive blocked diisocyanate chain extender, (iii) optionally one or more additional chain extenders, (iv) a photoinitiator, and (v) optionally but in some embodiments preferably a reactive diluent (vi) optionally a pigment or dye, (vii) optionally a filler [0291].  Rolland et al. teaches the blocked or reactive blocked diisocyanate chain extender comprises a compound of the formula A”-X”-A”, wherein X” is a hydrocarbyl group, and each A” is an independently selected substituent of Formula (X”) [0294]:  

    PNG
    media_image1.png
    205
    369
    media_image1.png
    Greyscale

Wherein R’ is O (polyurethane) or NH (polyurea) and Z is an epoxy group, the compound as taught by Rolland et al. reads on the required elastomer having a cationically curable functionality (claims 8, 9).  Rolland et al. teaches the reactive diluent comprises an acrylate (claim 10), a methacrylate, a styrene, an acrylic acid, a vinylamide, a vinyl ether (monomer having a cationically curable functionality), a vinyl In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Rolland et al. does not specifically disclose an embodiment containing a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator, based on the invention of Rolland et al., and would have been motivated to do so since Rolland et al. suggests that the polymerizable composition can contain a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator.  Rolland et al. teaches the compositions is suitably used in three dimensional printing [abs].

s 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0369096).
Regarding claims 11-15; Rolland et al. teaches materials, methods and apparatus for the fabrication of solid three-dimensional objects from liquid materials, and objects so produced [0002].  Specifically, Rolland et al. teaches a dual hardening polymerizable liquid employing blocked chain extenders and thermally cleavable blocking group; the polymerizable liquid comprising a mixture of (i) a polyol and/or polyamine, (ii) a blocked or reactive blocked diisocyanate chain extender, (iii) optionally one or more additional chain extenders, (iv) a photoinitiator, and (v) optionally but in some embodiments preferably a reactive diluent (vi) optionally a pigment or dye, (vii) optionally a filler (impact modifier, claim 12) [0291].  Rolland et al. teaches the blocked or reactive blocked diisocyanate chain extender comprises a compound of the formula A”-X”-A”, wherein X” is a hydrocarbyl group, and each A” is an independently selected substituent of Formula (X”) [0294]:  

    PNG
    media_image1.png
    205
    369
    media_image1.png
    Greyscale

Wherein R’ is O (polyurethane) or NH (polyurea) and Z is an epoxy group, the compound as taught by Rolland et al. reads on the required elastomer having a cationically curable functionality (claims 13-15).  Rolland et al. teaches the reactive In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  
Rolland et al. teaches the polymerizable liquid comprises: from 5 or 20 or 40 percent by weight to 60 or 80 or 90 percent by weight of the blocked or reactive blocked prepolymer; from 10 or 20 percent by weight to 30 or 40 or 50 percent by weight of the reactive diluent; from 5 or 10 percent by weight to 20 or 30 percent by weight of the chain extender; and from 0.1 or 0.2 percent by weight to 1, 2 or 4 percent by weight of the photoinitiator [0257-0260]. 
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Rolland et al. does not specifically disclose an embodiment containing a monomer having a cationically curable functional group, an elastomer having a cationically curable functional group, and a photoinitiator.  However, at the time of invention a person of ordinary skill in the art would have found it .

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Serial No. 2005/0175925), as evidenced by Gelest DBE-C25 Data Sheet (2014), as applied to claim 1 above.
Johnson et al., as evidenced by Gelest DBE-C25 Data Sheet, teach the basic claimed composition, as set forth above, with respect to claim 1.
Regarding claims 16 and 18; Johnson et al. teaches the composition may comprise radical photoinitiators such as anthraquinone, acetophenones, thioxanthones (photosensitizer) [0096] and fillers [0103].
Johnson et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Johnson et al. does not specifically disclose an embodiment containing a monomer having a cationically curable group, a liquid elastomer having a cationically curable group, a photoinitiator, a photosensitizer and/or a filler.  However, at the time of invention a person of ordinary skill in the art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. 
Applicants argue Johnson describes an elastomer that is a core-shell particle additive, which is not a liquid.  While the teachings of Johnson do incorporate a reactive core-shell particle, the prior art also discloses a photocurable composition comprising, in addition to the reactive core-shell particles, UVACURE 1500 (epoxy compound, cationically polymerizable monomer), HELOXY 48 (epoxy compound, cationically polymerizable monomer), GELEST DBE-C25 (carbinol (hydroxyl) terminated polydimethylsiloxane; liquid elastomer having a cationically curable functionality), SR 399 (acrylate), EBECRYL 3700 (diacrylate crosslinking agent), IRGACURE 184 
	Furthermore, The Examiner notes that the instant claim 1 requires "a radiation curable composition, comprising...". The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  
	Applicants argue Rolland describes the end groups of a blocked diisocyanate low molecular weight chain extender and does not describe, teach or suggest an elastomer.  Applicants argue the blocking groups are removed by heat or microwave energy prior to a condensation reaction, not a cationic reaction that does form an elastomer in Rolland, but it is not formed from the epoxy group before or after its removal; thus no cationically curable elastomer or functionality is ever present before or after deblocking.
The Examiner respectfully disagrees.  It is noted that the claimed invention is directed to a composition, not to a method by which the composition is achieved.  That is, Applicants make arguments directed to “the blocking groups are removed by heat or microwave energy prior to a condensation reaction, not a cationic reaction that does form an elastomer in Rolland, but it is not formed from the epoxy group before or after its removal.”  The claims merely require “cationically curable functionality” not that 
As such, Johnson et al. and Rolland et al. are still relied upon for teaching and rendering obvious the basic claimed radiation curable composition as required by the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767